Citation Nr: 1744744	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  12-07 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability.
 
2.  Whether new and material evidence has been received to reopen a claim for service connection for a right shoulder disability.
 
3.  Whether new and material evidence has been received to reopen a claim for service connection for a lumbar spine disability.
 
4.  Whether new and material evidence has been received to reopen a claim for service connection for a headache disability.

5.  Entitlement to service connection for a prostate disability.
 
6.  Entitlement to service connection for hearing loss disability, to include as secondary to service-connected diabetes mellitus or herbicide exposure.

WITNESSES AT HEARING ON APPEAL

Appellant, Spouse, and R. L.


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1955 to November 1974.

This appeal comes to the Board of Veterans' Appeals (Board) from March 2007 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a prostate disability, left knee disability, right shoulder disability, hearing loss, a back disability, and headaches are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  An unappealed rating decision from February 2008 denied service connection for a left knee condition, and became final.  Since that decision, the Veteran has provided new and material evidence regarding the possible etiology of his left knee disability.

2.  An unappealed rating decision from May 2007 denied service connection for a right shoulder condition, and became final.  Since that decision, the Veteran has provided new and material evidence regarding the possible etiology of his right shoulder disability.

3.  An unappealed rating decision from January 2003 denied service connection for a back condition, and became final.  Since that decision, the Veteran has provided new and material evidence regarding the possible etiology of his back disability.

4.  An unappealed rating decision from January 2003 denied service connection for headaches, and became final.  Since that decision, the Veteran has provided new and material evidence regarding the possible etiology of his headaches.


CONCLUSIONS OF LAW

1.  New and material evidence having been submitted, the claim for service connection for a left knee disability is reopened.  38 U.S.C.A. §§ 5108, 7104(b), 7105 (West 2014).

2.  New and material evidence having been submitted, the claim for service connection for a right shoulder disability is reopened.  38 U.S.C.A. §§ 5108, 7104(b), 7105 (West 2014).

3.  New and material evidence having been submitted, the claim for service connection for a back disability is reopened.  38 U.S.C.A. §§ 5108, 7104(b), 7105 (West 2014).

4.  New and material evidence having been submitted, the claim for service connection for headaches is reopened.  38 U.S.C.A. §§ 5108, 7104(b), 7105 (West 2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating decisions in January 2003, May 2007, and February 2008, denied service connection for left knee, right shoulder, back, and headache disabilities.  The Veteran did not file a timely appeal and those rating decisions are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  The Veteran applied to reopen those claims in May 2009 and July 2009.  In May 2010, a rating decision found that there was no evidence relating the Veteran's claimed disabilities to active service, and declined to reopen the claims for service connection. 

The new evidence submitted by the Veteran includes lay statements from the Veteran, and his friends and family, VA/private medical records, and VA examinations.   Additionally, the new evidence of record includes testimony from the Veteran asserting that his claimed conditions have progressed since active service.  The Board finds that evidence is both new and material, as the evidence was submitted after the most recent final denials, and tends to suggest a link between the claimed disabilities and active service.  Accordingly, the Board finds that new and material evidence sufficient to reopen the claims have been submitted, and the claim is reopened.  38 C.F.R. § 3.156 (2016).


ORDER

New and material evidence having been submitted, the claim for service connection for a left knee disability is reopened.

New and material evidence having been submitted, the claim for service connection for a right shoulder disability is reopened.

New and material evidence having been submitted, the claim for service connection for a back disability is reopened.

New and material evidence having been submitted, the claim for service connection for headaches is reopened.
REMAND

The Board finds that further evidentiary development is necessary before the Board can adjudicate the claims on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Board previously remanded the matters related to the back disability, left knee disability, right shoulder disability, and headaches to obtain all medical treatment records pertaining to the Veteran from the Long Beach Naval Hospital from 1974 to 1992.  The Board notes that even after several remands and attempts to obtain those medical records, a proper request for the full time period for such records has yet to be processed.  Specifically, even in the most recent remand, the RO's request only encompassed the years 1974, 1975, and 1992.  While the records center responded in the negative to any available medical records, that record did not contain an adequate reply to the requested records outlined by the directives of the Board's last remand.  Therefore, that request and response from the NPRC does not substantially comply with the Board's last remand instructions, and one final attempt must be made to comply with such request.  Stegall v. West, 11 Vet. App. 268 (1998) (remand by Board confers on the Veteran the right to compliance with the remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008) (only substantial compliance, rather than strict compliance, with the terms of a remand that is required); Dyment v. West, 13 Vet. App. 141 (1999).  

After a final attempt to obtain the records, and regardless of the results of the query, the RO shall schedule the Veteran for a VA examination with regard to the claimed disabilities, to include the claims for service connection for a left knee disability, right shoulder disability, back disability, and headaches.  The Board finds that sufficient evidence is of record to invoke the VA's duty to provide the Veteran a VA examination to determine the nature and etiology of such conditions.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2016); Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, the Veteran has claimed that he incurred an injury of the back, knee, and shoulder during active service, and that those disabilities have continued until the present.  The Board finds that such lay evidence is sufficient to at least trigger the duty to afford the Veteran a VA examination on remand.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).
 
With regard to the Veteran's claim for service connection for a prostate disability, to include as secondary to already service-connected disabilities, the Veteran was provided an addendum opinion to the VA examination with regard the nature and etiology of the claimed disability.  However, after a review of the opinion, the Board finds the opinion to be incomplete.  In reviewing that opinion, the same examiner who authored the prior examination and opinion, again noted an incomplete rationale for the findings.  Specifically, the examiner noted that the Veteran's prostate disability was not due to any of the service-connected disabilities.  As a rationale for that conclusion, the examiner explained that the condition was due to other risk factors for prostate gland enlargement to include age, family history, and race.  Specifically, the examiner noted that "about half" of 75+ aged men are affected by the condition, and there was a higher risk still for men with family history of the condition, which is more common American or Australian men.  However, the Board notes that those risk factors falls short of a complete and adequate rationale.  While the Veteran is in excess of 75 year of age, the stated percentage of about half remains under 50 percent for the likelihood.  There is no indication the any of the Veteran's family has or had the same problem.  Therefore, the Board finds that the examiner has not provided sufficient rationale with regard how the risk factors explain the etiology of the Veteran's specific condition.  Therefore, the Board finds that a remand for further clarification is needed.  

The Board also finds that no examination has been provided regarding the claim for hearing loss.  The Veteran has asserted that his hearing loss is due to exposure to herbicide agents or noise during active service.  VA has not provided a VA examination with regard to the secondary claim for service connection.  Therefore, the Board finds that such development is necessary to for the VA fulfill its duties to the Veteran. 

Additionally, with regard to the claims for a prostate disability and his hearing loss, the Board finds that both claims are also inextricable intertwined with those other conditions on remand, as those potential treatment records may yield additional information regarding such conditions.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, both claims must be remanded. 

In light of the inadequate compliance with the prior remand directives, the Board must again remand these matters for further attempts to obtain these past records.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Contact both the NPRC and NARA and request all post-service medical treatment records pertaining to the Veteran from the Long Beach Naval Hospital for the entire period from 1974 to 1992.  If multiple requests are required to obtain responses for that entire period, those multiple requests must be made.  Specify that the records sought relate to treatment of the Veteran after retirement from service.  If any of the requested records were retired and placed into long-term storage under the control of either NPRC or NARA, the appropriate agency should have the records activated and provide copies as requested.  If no records are located, it should be noted in the claims file by written response from the requested repositories and the Veteran should be informed and provided the opportunity to submit those records.  Requests for the records must continue until it is reasonably certain that further attempts would be futile.  In that case, a formal finding of unavailability should be made and placed in the claims file.

2.  Then, schedule the Veteran for a VA examination by an examiner that has not previously examined the Veteran, with the appropriate expertise to determine the nature and etiology of any diagnosed prostate disability, to include benign prostatic hypertrophy.  All indicated tests should be accomplished, and all clinical findings reported in detail.  The examiner must review the claims file and must note that review in the report.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  The examiner should provide the following:

(a) The examiner should identify all diagnosed prostate disabilities and opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed prostate disability, to include benign prostatic hypertrophy, is related to active service, to include exposure to herbicide agents. 

(b) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed prostate disability, to include benign prostatic hypertrophy, was caused by a service-connected voiding dysfunction or other service-connected disability.

(c) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed prostate disability, to include benign prostatic hypertrophy, is aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected voiding dysfunction or any other service-connected disability.

3.  Schedule the Veteran for a VA examination by an examiner with the appropriate expertise to determine the nature and etiology of any left knee, back, and right shoulder disabilities.  All indicated tests should be accomplished, and all clinical findings reported in detail.  The examiner must review the claims file and must note that review in the report.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  The examiner should provide the following information:

(a) Diagnose all left knee disabilities.

(b)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed left knee disability is related to active service, to include exposure to herbicide agents. 

(c) Diagnose all back disabilities.

(d)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed back disability is related to active service, to include exposure to herbicide agents. 

(e) Diagnose all right shoulder disabilities.

(f)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed right shoulder disability is related to active service, to include exposure to herbicide agents. 

4.  Schedule the Veteran for a VA examination by an examiner with the appropriate expertise to determine the nature and etiology of any headache disability.  All indicated tests should be accomplished, and all clinical findings reported in detail.  The examiner must review the claims file and must note that review in the report.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  The examiner should state whether a headaches disability is found and if so, whether it is at least as likely as not (50 percent or greater probability) that any diagnosed headache disability is related to active service, to include exposure to herbicide agents.

5.  Then, schedule the Veteran for a VA examination by an examiner with the appropriate expertise to determine the nature and etiology of hearing loss, to include as secondary his service connected disabilities or herbicide exposure.  All indicated tests should be accomplished, and all clinical findings reported in detail.  The examiner must review the claims file and must note that review in the report.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  The examiner should provide the following:

(a) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that hearing loss is related to active service, to include exposure to herbicide agents. 

(b) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that hearing loss was caused by a service-connected disability.

(c) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that hearing loss, is aggravated (permanently increased in severity beyond the natural progress of the disorder) by any service-connected disabilities or medications taken for service-connected disabilities.

6.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


